COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Zimmerman Truck Lines, Inc., and Chad        §              No. 08-17-00131-CV
 Frymire,
                                              §                 Appeal from the
                      Appellant,
                                              §           County Court at Law No. 3
 v.
                                              §            of El Paso County, Texas
 Katrina Pastran,
                                              §             (TC# 2012DCV04303)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 11, 2017. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Oscar A. Lara, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 11, 2017.

       IT IS SO ORDERED this 11th day of October, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.